DETAILED ACTION
This Office action is in response to species election received 10 July 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of Figures 5-8 in the reply filed on 10 July 2021 is acknowledged.  Applicant has stated that claims 1, 3-4, 6-29, and 31 read on the elected species.  The examiner disagrees.  Both claims 4 and 29 require the track to include a substantially convex portion which is directed to the species of Figures 2-3B (see paragraphs 00044-00045 of the specification and [220] in Figures 2-3B), not Figures 5-8.  Therefore, claims 1, 3, 6-28, and 31 read on the elected species. Claims 2, 4-5, 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claims 25-28 and 31 are objected to because of the following informalities:  Regarding claim 25, line 9, “first” should be changed to second.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, 9, 14-24, 27, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the wind turbine" in line 2 (also see lines 3-4 and 4-5).  There is insufficient antecedent basis for this limitation in the claim.
The term "about" in claim 9 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the span of the curve indefinite.
Claim 14 recites the limitation "the turbine rotor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The dependency of claim 14 is not included until the last line of the claim providing antecedent basis too late.
Regarding claim 14, line 4, “claim A1” is indefinite.  There is no claim A1.  It is suggested to amend claim 14 to recite the apparatus of claim 1.
Claim 15 recites the limitation "the first and second sides thereof" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, line 3, it is unclear if “a top bogie and a bottom bogie” are included in the bogie recited in line 2 of claim 16.
The term "about" in claim 21 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the span of the curve indefinite.
The term "about" in claim 27 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the span of the curve indefinite.
Claim 31 recites the limitation "the wind turbine" in line 4 (also see line 5 and 6).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 10, 12-14, 25, 28, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabau et al. (US 2009/0295164 A1; hereinafter Grabau).
Regarding claim 1, Grabau discloses an apparatus (Figure 5) for selectively amplifying wind speed [102] adjacent a turbine rotor [101], the apparatus (Figure 5) comprising: a first deflection panel [201], having a curved front profile for selective placement laterally on a first side (left side in Figure 5) of the turbine rotor [101] in a working configuration; and a second deflection panel [201], having a curved front profile for selective placement laterally on a second side (right side in Figure 5) of the turbine rotor [101], laterally opposite the first side, in a working configuration; wherein the first and second deflection panels [201] are both configured to amplify wind speed [102] adjacent the turbine rotor [101] when in the working configuration (Figure 8), and to have minimal effect upon the wind speed adjacent the turbine rotor [101] when in a stowed configuration (folded down; see arrow [703] in Figure 8 or tilting down; see curved arrow in Figure 8) (paragraphs 0035, 0039, 0041, 0044-0045, and Figures 4-5 and 8).
Regarding claim 3, Grabau discloses the apparatus of claim 1, wherein the first and second deflection panels [201], when in the working configuration (Figure 8), have front profiles that are substantially mirrored from one another about a transverse-longitudinal plane passing through a support post (see [100]) of the turbine rotor [101] (paragraph 0041 and Figures 4-5 and 8).
Regarding claim 6, Grabau discloses the apparatus of claim 1, wherein at least one of the first and second deflection panels [201] is movable laterally (tilting down; see curved arrow in Figure 8) with respect to the wind turbine [100] between a working configuration (Figure 8) at a first lateral position relative to the wind turbine [100] and a stowed configuration (tilting down; see curved arrow in Figure 8) at a second lateral position relative to the wind turbine [100], the second lateral position being further away (closer to the ground) from the turbine rotor [101] than is the first lateral position (paragraphs 0041, 0044-0045, and Figures 5 and 8).
Regarding claim 10, Grabau discloses the apparatus of claim 1, wherein the curved front profiles present a convex aspect toward a direction of wind entry to the turbine rotor [101] (paragraph 0041 and Figures 5 and 8).
Regarding claim 12, Grabau discloses the apparatus of claim 1, including a motor (paragraphs 0044-0045; “electro-motor”) for selectively moving at least one of the first and second deflection panels [201] between the stowed and working configurations responsive to deflector commands from a controller (paragraphs 0015 and 0023; “control system”), the deflector commands being at least partially generated by the controller responsive to a measured wind speed (from wind speed indicator) adjacent the turbine rotor [101] (paragraphs 0010, 0014-0016, 0018-0019, 0023, 0039, 0044-0045, and Figures 4-5 and 8).
Regarding claim 13, Grabau discloses the apparatus of claim 1, including a mechanical fuse (paragraphs 0015 and 0023; “control system”) configured to move at least one of the first and second deflection panels [201] between the working configuration and a halt configuration (tilting down; see curved arrow in Figure 8) responsive to a wind speed (from wind speed indicator) adjacent the turbine rotor [101] (paragraphs 0010, 0014-0016, 0018-0019, 0023, 0039, 0044-0045, and Figures 4-5 and 8).
Regarding claim 14, Grabau discloses a wind turbine system, comprising the turbine rotor [101], including a hub (see hub in Figure 5) and at least one blade (see three blades in Figure 5); a generator (see paragraph 0036; “generator”); and the apparatus (Figure 5) of claim A1 (paragraphs 0036, 0041, and Figure 5).
Regarding claim 25, Grabau discloses a method of selectively deflecting wind power adjacent a turbine rotor [101], the method comprising: providing an apparatus (Figure 5) including a first deflection panel [201] having a curved front profile and a second deflection panel [201] having a curved front profile; selectively placing the first deflection panel [201] laterally on a first side (left side in Figure 5) of the turbine rotor [101] in a working configuration in which the first deflection panel [201] amplifies wind speed [102] adjacent the turbine rotor [101]; selectively placing the second deflection panel [201] laterally on a second side (right side in Figure 5) of the turbine rotor [101] in a working configuration in which the first deflection panel [201] amplifies wind speed [102] adjacent the turbine rotor [101]; selectively moving the first and second deflection panels [201] between the working configuration (Figure 8) and a stowed configuration (folded down; see arrow [703] in Figure 8 or tilting down; see curved arrow in Figure 8) in which the first and second deflection panels [201] have a minimal effect upon the wind speed [102] adjacent the turbine rotor [101] (paragraphs 0035, 0039, 0041, 0044-0045, and Figures 4-5 and 8).
Regarding claim 28, Grabau discloses the method of claim 25, wherein selectively moving the first and second deflection panels [201] between the working configuration (Figure 8) and a stowed configuration (folded down; see includes: measuring a wind speed (from wind speed indicator) adjacent the turbine rotor [101]; providing a motor (paragraphs 0044-0045; “electro-motor”) for selectively moving at least one of the first and second deflection panels [201] between the stowed and working configurations responsive to deflector commands; and at least partially generating the deflector commands responsive to the measured wind speed adjacent the turbine rotor [101] (paragraphs 0010, 0014-0016, 0018-0019, 0023, 0039, 0044-0045, and Figures 4-5 and 8).
Regarding claim 31, Grabau discloses the method of claim 25, wherein selectively moving the first and second deflection panels [201] between the working configuration (Figure 8) and a stowed configuration (folded down; see arrow [703] in Figure 8 or tilting down; see curved arrow in Figure 8) includes moving at least one of the first and second deflection panels [201] laterally (tilting down; see curved arrow in Figure 8) with respect to the wind turbine [100] between a working configuration (Figure 8) at a first lateral position relative to the wind turbine [100] and a stowed configuration (tilting down; see curved arrow in Figure 8) at a second lateral position relative to the wind turbine [100], the second lateral position being further away (closer to the ground) from the turbine rotor [101] than is the first lateral position (paragraphs 0041, 0044-0045, and Figures 5 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Grabau.
Regarding claims 8-9 and 27, Grabau does not disclose at least oen of the curved front profiles having at least a 90-degree curved span, more specifically, having a curved span between about 105-degrees and 115-degrees.  However, Grabau discloses the deflection panel profiles achieving the result of forming an imaginary venturi to focus the flow of air and hence accelerate it (paragraphs 0035, 0038, and 0041); thus a person having ordinary skill in the art would have recognized that the profile of the deflection panel is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure at least one of the curved front profiles to have a curved span between about 105-degrees and 115-degrees to achieve desired venturi acceleration .
Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grabau as applied to claims 1 and 25 above, and further in view of Taylor (US 2010/0034649 A1).
Regarding claim 11, Grabau does not disclose the first and second deflection panels being movable independent from one another.  Taylor, however, teaches a similar apparatus (Figure 5(j)) for selectively amplifying wind speed adjacent a turbine rotor (see [2]), the apparatus comprising: a first deflection panel [1], having a curved front profile for selective placement laterally on a first side (see left side of Figure 5(j)) of the turbine rotor (see [2]) in a working configuration; and a second deflection panel [1], having a curved front profile for selective placement laterally on a second side (see right side of Figure 5(j)) of the turbine rotor (see [2]), laterally opposite the first side, wherein the first and second deflection panels [1] are each movable between the stowed and working configurations (i.e., moveable about the y-axis) independent from one another (paragraphs 0002, 0031, 0041, 0081, 0099, 0175, and Figure 5(j)).  
Regarding claim 26, Grabau does not disclose the first and second deflection panels being selectively moved independently from each other.  Taylor, however, teaches a similar method comprising: providing an apparatus (Figure 5(j)) including a first deflection panel [1] having a curved front profile and a second deflection panel [1] having a curved front profile; wherein selectively moving the first and second deflection panels [1] between the working configuration and a stowed configuration (i.e., moveable about the y-axis) includes selectively moving the first and second deflection panels [1] independently from each another (paragraphs 0002, 0031, 0041, 0081, 0099, 0175, and Figure 5(j)).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to selectively move Grabau’s first and second deflection panels independently from each other because Taylor teaches that this method enhances energy extraction and improves acceleration of the speed of wind flow (paragraphs 0002, 0099, and 0175).

Allowable Subject Matter
Claims 15-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action.
Claim 7
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 7 and 15, the combinations including at least one of the first and second deflection panels being movably connected to the frame for sliding lateral motion with respect thereto in the inventions as claimed is neither disclosed nor rendered obvious by the prior art.  The closest prior art is Figure 6 of Grabau.  Grabau discloses a frame [601] extending in a lateral direction relative to a turbine rotor [101] and first and second deflection panels [201]; however, neither the first nor the second deflection panels slide laterally upon the frame (paragraph 0042 and Figure 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Bader et al. (US 2019/0383261 A1), Presz, JR. et al. (US 2014/0030059 A1), Allinson (US 2014/0182263 A1), Huang (US 2004/0113431 A1), and Navarro (US 2020/0300213 A1) which all disclose a state of the art for deflection panels of wind turbines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746